Honorable Petriok D.JKoreland, Member
Texas Unemployment Compensation Commission
Austin, Texas
                                Opinion Ho. C-3248
                                Re: Ia 'LutherLivingston May8
                                     at the present tJm8 a
                                     resident of the Stat8 of
                                     Texas, and haa he been a
                                     bone f 166,oiti~pn.,therqof
         1. ..i
                                     r0r at ~~leaat~ii~ao.oam4b
                                     elatlvo y&m   5Eltmaatoly
                                     prcraodixigthirrtuta.,
Dear Sir:
         We have your request for an oplnlon of this depart-
 8mnt'a8 to-wheth8rinth8r Livingtaton~Xay818 e b8na Sid8.'
:oi$izen of pWa8 ana ha@ be88 8 bone Side oltiz8n of Texas ior              i
 et 108Stlriro,b0nie0ut2v43,jrwir8pn8odlng mh    6, 194l. Yoar
 latter of request rbaltes the ~'ollowingfaatrt
                                                                       -.
        wIt,is    stated that Mr. M&a,   who h88'livod




   sd in auba,~Wxleo and~rarlouwof the Oariblman
   and South Am8riaen~crountrl88. In his -ohllbhood,
   XPq Mq8 aooompanled hi8 parant to th&xrtation
   in Ouba on.at 18eat one oooarloq   Mrr~,N8y8*fath8r
   'andmoth8r are desoendants of en old-lltii+
                                             '%~a8
   family whlah.dat88 to th8 days oS..ths%x+88 R8 EUo.
   Aa stat&, his rsthes has apent meet or i)iij&lFs ae
   a mireionary in the foreign eountr$sa m8ntiOn&
   The family, however, is traditionally Texan.
        -wlr.up   w&. tsentto the University Of Ten~884M           .
    in 1984, ta&q   hia B. A. degr68.ther8fiOIll
                                               in ME%
Honorable Patriok D. Uareland, Page 8


      u f&h&ran68 &f MS 8 duoat$on, he i~diataly          ,:’..   “.~:..:
                                                                       ~‘.:“,‘
                                                                          .   ;-i:
    ~.entered the Unlvarsfty of Chioago, where he attended
      until 1930, reoalvlng his M. A. bags88 therefrom.
      Ha next attended the University of Illlnols, et
      Urbana, where In 1937 ha raaeivad his Ph. D. degree
      During his attendance at the last-mentioned Unlvar-
      slty, he wea the holder of a teaching fellowship,
      and uaa a laboratory assistant.
          "Having thus prepared himself for the field
     of taeahiq, Mr. Epgysaaaeptad the assistant pro-
     fessorship of psyahology at Peylor University
     whiohwae mentloned above, ih the year 1938. .,.
          ,*,ds,e~8ppOrtuMty prasautad .ltraU durin'g
     the period or his l du~stioni,.itri':.~ys‘.Tetant,bto
     T6kkkci' hiswith' his .$adly; :Upon the .oooaalgn
     of a raoatlon or,a la&e. or abionae,:auah i@SIia~
     ware-m&de-i Thed -when '-hag
                                noalved~hls .Ph;.D:;..'~
                                                     '~'
     dagrae, ha aoabptad %ha proiasaorship~.atBaylor
     University, returning to Texas, Where he.,hasbean
     since that tima.W
                                                  .i, .: ,.
           Ue~ar8also~turnished with a~short~~~lattb;rifx%mMr.
Maya to Dr. iTo8tibh
                  Tarborough.,
                            madIng.&& iollpiS:.

           vAstamy    eltlzen8hlp, X am glad to state
      that my    rants were natlve Taxane,that I was
      born in r axas; and ~thaialthoughI have.raeidad
      tampor8rilyin other Iltatas,I have not per-
      manentlysettledthere. I have always Intended
     .to makrTaxas my pemanant home as Is evidanaed
      by my $rasent oitlzarmhip @ Waao.*
           The request ~dlaates that,your queatio~ arIaa bo-                   _;
oausa of the raqulremant of Art1818 SSSlb, Varnon*~~Annatatad
Civil Statutes, 8aatlon~8(f). Thir Se&ion provides:
          %o parson shall aver be av&oyed by the
     Unemployment Compenaatlon CJommlseionwho is not
     at the tlma of his employmqt a bona fide oltizen
     of the State of Taxaa or who will not have bean a
     bona fide oltlzan of the State of Texas for at
     least fly+ (5) aonaeoutlve years lmmadiately next
     praoeding the date of employment.W
     Honorable Pstriok.D,:Moreland, Page 3



              Tlm:tsm!i%~ltkaB~,like *r&ldeht6 and'~dsmLMW!;~
     is-not always .irpabX.of pnelii ds?5.nltlon,but may ins
     diiiarent alrotuastanaasbe, *ad in dlffsrant senaits. The
     faota disolose'that Hr. 3Yaysleft the State~oftTeras in 1924
     and from thattlma to IS- was in sohool in various lnstitu-
     tlons of hiphar learnine &Or the United States. So tar as
     our in?ormat.lonEoas, he did not ~aaoaptemployment In a
     oomwrolal sansai but yes angagsd In the.pursuit of hlqhar
     aduoatlon preparatory to a taachfng~~oaraar.
               Tha ?ollowln~ rule is sot out in 19 Qsrpuz.Juris,
     407, page 19, oonoerning the abaanae,?rom one*s.homa or
     domloile:
               'If P pereon leaves his ho- or.domlallefor
          a Camporhry pqosa with ap ~~~tifm      to .raturn,
          them l..no Qh.ng. or a.l@oll?.? ~'                  1
              This iabe'   .mrthi~ substaitiated'by.fht3
                                                     oastiig
     Sabriago, at.ux ia. WhIti; 50 Tsr. 5S3, in whlah the aourt
     msde the tollowing ~statemanti
              WIIo~lengthof absenoa ?rom~on~*e.domialle
         when ona*B pUrpo88
,.
                            is to raturn tomit ap&rstas
         a8 a ulsnge 0r dmloll..'
              In.19 6orpusJaris 406, this IAna of raa~onliig
                                                           la
     supportedby the following8fatomsntr
               Vha orlglneldomlolle18    not   ohangsd svsn


               .&at a.xaandoe8 not nmsessrlly lo& his oltlsanshlp
     by moVlugto anotherstats lti~shownby tha'opln%onof the Oourt
     in 74 Tex..Sup. Gt. Rap., 370, whlah raadst
               WJW having ao ulrsd domloila doss not lose
          it withoutramoval Loti lt with intent .to-turn,
          and the ssma rule 18 true atito absndanmant 0i.a
          timeetaad onaa aoqaired.
               "The burden of proo? in either oasa rests upon
          the person asserting the afiirmative of the propo-
          sltlon.W
H+zorable Patrick D# MO&land, Pags 4


          In the oese ho?LumkIn.v.?7Icholson,
                                            SO 8. W.~s@tB;:,_
                                                          ',..
writ OS error denied, It was held that there was some avldazice
that the objeot of removal from the state was to obtain better
aducatlonal ?aollitles ?or the children, that the widow had not
antl~aly given up the intention of returning.to Texas, and that
the~deoeaseb had stated his Intention of reserving hia home
there as a "nest-age* for his family, the court hare held that
the Plaintiff had not.abandoned the home. A person's legal
residence or domicile is governed to a larce extant,by hIa
intention..
          The information furnished us coxitalnedno statepent *.
of overt eat 0s Mr. Xays 1 tandine to establish a change of his'
domicile,alma the tlIpe he departed to attend the University
or Tennessee. His latter .statesthat he resided temporarily
In othar-ststeaj did not parmanantl~~~sattlethere, bqt alwsys
Intended to rake T+xss-,hIspormanaut ;homs. We ars ?uFthar
advlsadthst Nr. User+' ps&%n$s,dnd gra@dparsnts sra%!&Ivs .~
Texans and ~t-~.~hauj-qlw~~c~Ba~6d~~~~r            h%wprrc
manent home.,Th$S.Ii  suppoetad~by the ?a& that ha rsturnad
to Taxae upon.'obtaiMng his Doctor*s deea,  end has 8inOa
that~tIma engaged In thatsadhing proiasslcn at Baylor.UnIvar-
sity,
          It Is true that you have llttla evidenti g? ths
Intention of Mr. Hays during his absenoa?romthe Statq @he.
thsn his OOOS81OM1 return to the State on tisit8apd hI8~8Mtod
Intentlon of returning to.Taxas upon aomplstioq of~hls sdaaatIo&
          We think that the provision requlrIng oltlzakilp ln
Texas for a period or tlve oonsacutlvs years preosdlngthe data
o$ amploynmnt by ths OommlsslonWa8 IntarpCmediorths ptmpO8e
of prasaning tha employment by the UommIoelonto Taxens,
Obviously, they rought to prevent tha~employznantof~trentilsnt
workers ln the admInIstratIon of the Texas Unemployment
Compan8atIon plan:
          In opinion No. O-14= adtlrsisedto Honorable ~0. XV
1. EllIngson under dat? of Daoamber 18, 1989, this departmant
                                 parson Inquired about hsd
advised the inquirer that IS thhei
at all tImas retained sn Intention of returning to Taxes as
hla,plaoe of resldanaa that ha had maintained a lagal'rssldenoa
in the atate of Textisfor a period of two yearn prior to that
time even though the man had left Texas aoma fi?taanyearsago.
 Honorable Patrlok D. Marelen8, pace 6


              Wo are iuxther edvleed
                              edrleed by you orally thmt the .~+,tr,
                                                                   ,, ‘.
'-of Ms.
     Mr.   Llvixqston
           Llvlxqston naves moved their 3.egalrbaldenas from:;-:::
                                                                 5.2::
  Texas,   but retained their altizenshlp In Texas. Thla pre-     '.
  eludes   tinyoontentlon that the lo@    resldanoe was ohangad
  during   the minority of Mr. Xays.
           Again, we have ~urelg a iaot quoetion in the prewnt
 situation, abut oon&2erln~ the lntqtion of the Legislature
 In the paseae;aof thfs Section of tha Unemployment Compensa-
 tion Aot and the lntentlon of Mr. Mays as stated to you, we
 think they would suPport a findine that he has been a citizen
 of Texas for five oonsecutive years preceElnp the date of
 your lnc:ulry.
                                    Yours very truly
                                 ATTOIWEY OENKRAL 08 TEXAS
                                                      ,.,.,
                                 by S. .I&rrla~Hobges
 MEwaH                                 Assistant




                                   APPRCVEJ OPI1BICWC-
                                   HY s.
                                      Em?, a-,                   ‘.